UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Image Sensing Systems, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-26056 41-1519168 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul, MN 55104 (Address of principal executive offices) (Zip Code) Richard A. Ehrich, telephone: 651-603-7700 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box below to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: [X ] Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016. SECTION 1 - Conflict Minerals Disclosure ITEM1.01Conflict Minerals Disclosure and Report Image Sensing Systems, Inc. (the “Company”) has filed a Conflict Minerals Report with the Securities and Exchange Commission as Exhibit 1.01 hereto, which is publicly available at www.imagesensing.com. ITEM 1.02 Exhibit The Company has filed the Conflict Minerals Report required by Item 1.01 as Exhibit 1.01 to this Form SD. SECTION 2 - Exhibits ITEM 2.01 Exhibits The following exhibit is filed as part of this report: Exhibit 1.01 - Conflict Minerals
